COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Galveston County Judge Mark Henry, Galveston County
                          Commissioner Ryan Dennard, Galveston County Commissioner Joe
                          Giusti, Galveston County Commissioner Stephen Holmes, and
                          Galveston County Commissioner Ken Clark, in Their Official
                          Capacities as the Galveston County Commissioners Court

Appellate case number:    01-14-00820-CV

Trial court:              56th District Court of Galveston County

Date motion filed:        February 19, 2015

Party filing motion:      Relators

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of Justices Jennings, Higley, and Huddle


Date: April 14, 2015